UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 12-2474


RONNIE CLARKE,

                 Plaintiff - Appellant,

          v.

PETERSBURG CITY PUBLIC SCHOOL; KENNETH L. PRITCHETT, Board
Chairman, Petersburg City Public School Board Member; STEVEN
L. PIERCE, SR., Vice Chair, Petersburg City Public School
Board Member; FRED B. WILSON, Petersburg City Public School
Board Member; KENNETH LEWIS, Dr., Petersburg City School
Board Member; ELSIE R. JARMON, Dr., Petersburg City Public
School Board Member; MARY JANE HENDRICKS, Petersburg City
Public School Board Member; BERNARD LUNDY, JR., Petersburg
City Public School Board Member; ALVERA PARRISH, Dr.,
Current Superintendent, Petersburg City Public School; JAMES
VICTORY, Dr., Former Superintendent and current Executive
Director ARGS; PETERSBURG CITY PUBLIC SCHOOL HUMAN RESOURCES
DEPARTMENT, Acting Director; PATRICK BINGHAM, Dr., Former
Human Resources Director, Petersburg City Public School
Human Resources Department; WILLIAM "BILL" RAWLES, Director,
Petersburg City Public School Technology Department; TRACIE
COLEMAN, Mrs., Budget and Finance Department Director,
Former Technology Director, Petersburg City Public School
Budget and Finance,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.   Robert E. Payne, Senior
District Judge. (3:11-cv-00164-REP)


Submitted:   March 28, 2013                 Decided:   April 1, 2013
Before NIEMEYER, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Ronnie Clarke, Appellant Pro Se.   Zachary D. Cohen, William
Woodul Tunner, THOMPSON MCMULLAN PC, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Ronnie      Clarke     seeks      to    appeal      the    district           court’s

order granting Defendants’ motion to dismiss his claims brought

pursuant    to    Title   VII     of    the       Civil    Rights      Act       of   1964,    as

amended, 42 U.S.C.A. §§ 2000e to 2000e-17 (West 2003 & Supp.

2012).     We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

            Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                    “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”          Bowles    v.    Russell,      551       U.S.    205,       214     (2007).

Furthermore, “[a] bare notice of appeal should not be construed

as   a   motion    for    extension         of     time,       where       no    request      for

additional time is manifest.”                     Shah v. Hutto, 722 F.2d 1167,

1168-69 (4th Cir. 1983) (en banc).

            The district court’s order was entered on the docket

on   October     24,    2012.         The   notice        of    appeal          was   filed    on

November 27,      2012.         Because     Clarke        failed      to    file      a    timely

notice of appeal or obtain an extension or reopening of the

appeal period, we dismiss the appeal.                          We dispense with oral

argument because the facts and legal contentions are adequately

                                              3
presented in the materials before this court and argument would

not aid the decisional process.



                                                      DISMISSED




                                  4